     Case 1:05-cv-01971-ESH Document 391 Filed 05/15/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-QAHTANI,

       Petitioner,

       v.                                       Case No. 05-CV-1971 (ESH)

DONALD J. TRUMP, et al.,

       Respondents.



    PETITIONER’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
         RESPOND TO MOTION FOR CLARIFICATION AND STAY

       Petitioner Mohammed al-Qahtani respectfully requests an extension of time of ten

days to submit his Response to Respondents’ Motion for Clarification and Stay, up to and

including May 29, 2020. Pursuant to Local Civil Rule 7(m), Petitioner’s counsel has

conferred with Respondents’ counsel, who indicated that Respondents do not oppose the

relief sought herein.

       Mr. al-Qahtani’s Motion to Compel Examination by a Mixed Medical

Commission was filed publicly and docketed on August 8, 2017. ECF No. 369. After

briefing and oral argument, the Court granted Petitioner’s motion on March 6, 2020. ECF

No. 387. Respondents then filed a Notice of Appeal on May 5, 2020. ECF No. 388. On

that same date, Respondents filed their Motion for Clarification and Stay Pending Appeal

of the Court’s March 6, 2020 Order under seal. ECF No. 389. Per Local Civil Rule 7(b),

Petitioner’s Response is due on May 19, 2020.

       The circumstances caused by the COVID-19 pandemic pose significant

challenges to the preparation of a response. Undersigned counsel cannot access case-
     Case 1:05-cv-01971-ESH Document 391 Filed 05/15/20 Page 2 of 2



related materials at their respective offices in New York City, the epicenter of the

pandemic in the United States. Further, the shelter-in-place orders still in effect in New

York City complicate the coordination and collaboration process both within and across

the organizations that represent Mr. al-Qahtani in these proceedings.

         In light of the difficulties and disruptions caused by the COVID-19 pandemic,

Petitioner respectfully requests an extension of time of ten days to submit his Response,

up to and including May 29, 2020. This is Petitioner’s first request for an extension of

time with respect to this filing.


Dated:          May 15, 2020

                                                    Respectfully submitted,

                                                    _____/s/_______________________
                                                    Ramzi Kassem
                                                    (pursuant to LCvR 83.2(g))
                                                    Main Street Legal Services, Inc.
                                                    City University of New York
                                                         School of Law
                                                    2 Court Square
                                                    Long Island City, NY 11101
                                                    (t) (718) 340-4558
                                                    (f) (718) 340-4478
                                                    (e) ramzi.kassem@law.cuny.edu

                                                    Shayana Kadidal
                                                    (D.C. Bar No. 454248)
                                                    Center for Constitutional Rights
                                                    666 Broadway, 7th Floor
                                                    New York, NY 10012
                                                    (t) (212) 614-6438
                                                    (f) (212) 614-6499
                                                    (e) kadidal@ccrjustice.org




                                            2
